UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6131



RICARDO ANTONIO DE LOS SANTOS-MORA,

                                              Plaintiff - Appellant,

          versus

ROBERT E. BRADENHAM, II, U. S.        Attorney;
BELINDA BAKER; RICHARD D. DAWES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cv-00717-RAJ)


Submitted:   July 26, 2006                 Decided:   August 10, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ricardo Antonio De Los Santos-Mora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricardo Antonio De Los Santos-Mora is serving 262 months

in prison for a 1997 drug trafficking conviction.                  In November

2005, De Los Santos-Mora filed a complaint under the Alien Tort

Statute,1 28 U.S.C. § 1350 (2000), seeking $2,000,000 in damages on

the ground that the arresting officers and the United States

Attorney failed to advise him of his rights under Article 36 of the

Vienna    Convention.2      The   district    court   dismissed     the    action

without prejudice, concluding that De Los Santos-Mora’s action was

barred by the holding in Heck v. Humphrey, 512 U.S. 477 (1994),
because his criminal conviction has not been set aside and a

judgment in this action would necessarily imply the invalidity of

that conviction.        De Los Santos-Mora timely appealed.

            After the district court issued its decision and while

this appeal was pending, the Supreme Court of the United States

issued its decision in Sanchez-Llamas v. Oregon, 126 S. Ct. 2669

(2006).     The Supreme Court noted that Article 36 addresses a

foreign national’s entitlement to consular notification concerning
his   arrest,     but    does   not   implicate     any    right   to    consular

intervention or cessation of the criminal investigation and that

violation    of   any    rights   under   Article     36   would   not    trigger

      1
      This statute establishes jurisdiction in the district courts
over a civil action by an alien for a tort committed in violation
of a treaty of the United States.         See generally Sosa v.
Alvarez-Machain, 542 U.S. 692 (2004).
      2
      The Vienna Convention on Consular Relations, Apr. 24, 1963,
art. 36, 21 U.S.T. 77, 101, requires an arresting government to
inform a foreign national who has been arrested of his right to
contact his consul.

                                      - 2 -
application of the exclusionary rule.         Id. at 2681.   In light of

Sanchez-Llamas, we find that the district court erred by finding De

Los Santos-Mora’s action to be Heck-barred.3

          Accordingly,   we   vacate    the    district   court’s   order

dismissing De Los Santos-Mora’s action without prejudice pursuant

to Heck and remand for further proceedings consistent with this

opinion. De Los Santos-Mora’s motion for appointment of counsel is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   VACATED AND REMANDED




     3
      We express no opinion concerning whether Article 36 creates
a private right of action.

                                - 3 -